t c no united_states tax_court willamette industries inc petitioner v commissioner of internal revenue respondent docket nos filed date some of p’s trees were partially damaged and p was compelled to salvage the trees or they would have been lost through decay insects etc the damage forced p to harvest the trees before intended p had several alternatives for salvage and chose to process the damaged trees into the end products that it normally produces p under sec_1033 i r c seeks to defer only the portion of the gain attributable to the difference between p’s basis and the fair_market_value of the damaged trees in place p does not seek to defer the part of the gain attributable to the processing of the trees or manufacturing of the end products r determined that p is not entitled to defer any gain because p’s ability to use the damaged trees in the ordinary course of its business resulted in a conversion that was not involuntary within the meaning of sec_1033 i r c p contends that it was not its intent to harvest the trees in the taxable_year under consideration and that the damage caused an involuntary_conversion within the meaning of sec_1033 i r c -- - held p’s circumstances meet the threshold requirements for relief under sec_1033 philip n jones and peter j duffy for petitioner william a mccarthy for respondent opinion gerber judge the parties filed cross-motions for partial summary_judgment ’ the controversy concerns whether petitioner is entitled to defer gain resulting from the salvage processing and sale of damaged trees under sec_1033 the parties have agreed on the salient facts the controverted issue involves a legal question that is ripe for summary_judgment ' respondent first moved on date for partial summary_judgment the parties subsequently reached an agreed set of facts and issues after the agreement petitioner on date filed its motion for partial summary_judgment which properly frames the issues respondent objected to the granting of petitioner’s motion and on date advanced a cross-motion for partial summary_judgment petitioner was also afforded an opportunity to address respondent’s cross-motion accordingly respondent’s motion for partial summary_judgment filed date is deemed moot all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated rule 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 fla peach corp v commissioner 90_tc_678 85_tc_527 background petitioner is an oregon corporation with its principal office in portland oregon petitioner operates a vertically integrated forest products manufacturing business which includes the ownership and processing of trees raw materials at various types of manufacturing plants including lumber mills plywood plants and paper mills the raw materials used in the manufacturing process are derived from petitioner’s trees and from trees grown by others approximately percent of petitioner’s timber needs is acquired from petitioner’s timberland which comprises big_number acres of forested land petitioner suffered damage to some of its standing trees during each of the years in issue the damage was caused by wind ice storms wildfires or insect infestations the damage left part of petitioner’s damaged trees standing and part of them fallen the intended use of the trees was continued growth and cultivation until maturity at which time the trees would have been systematically and efficiently harvested the damage occurred prior to the intended time for harvest petitioner salvaged its damaged trees to avoid further loss from decay insects etc by means of the following steps taking down damaged trees that remained standing cutting damaged trees into standard length logs stripping the branches from the logs dragging the logs to a pickup point q4e- grading and sorting the logs stacking the logs at a landing point and loading the logs onto trucks for further use or processing petitioner chose to take the seven steps described in the preceding paragraph rather than attempting to sell the damaged trees in place to a third party once it performed the seven steps its options were to attempt to sell the partially processed damaged trees to a third party or complete the processing of the damaged trees in its own plants in the ordinary course of its business petitioner chose the latter and completed the processing itself petitioner relies on sec_1033 for involuntary_conversion treatment deferral of gain petitioner did not realize income from harvesting and processing the damaged trees until it sold the products it manufactured from the damaged trees petitioner is seeking to defer only that portion of the gain attributable to the difference between its basis and the fair_market_value of the damaged trees as of the time its salvage of them began that is the value petitioner contends would have been recognized if it petitioner on its returns mistakenly claimed involuntary_conversion treatment under sec_631 due to its pro forma use in prior years’ returns in which sec_631 treatment had been properly elected and claimed petitioner concedes that sec_631 treatment is not available based on the fact that it did not have a sec_631 election in place during the years in issue for the taxable_year one of petitioner’s subsidiaries made a valid sec_631 election but the subsidiary was liquidated at the end of the calendar_year with that exception petitioner and its subsidiaries were not entitled to sec_631 treatment for the taxable years through - - had sold the damaged trees on the open market instead of further processing and or milling the damaged trees into finished products petitioner further contends that it is not attempting to defer any portion of the gain attributable to the processing milling or finishing of products respondent determined that petitioner understated income by improperly deferring gain from the sale of the end product of the damaged trees as follows 1992--dollar_figure 1993--dollar_figure 1994--dollar_figure and 1995--sdollar_figure big_number discussion the specific question we consider is whether petitioner is disqualified from electing deferral of gain under sec_1033 because it processed damaged trees into end or finished products based on a hypothetical example presented by petitioner the majority of the gain deferred would appear to be attributable to the difference between the fair_market_value of the damaged trees and petitioner’s basis petitioner posed a hypothetical example which included the premises that the damaged trees had a dollar_figure basis and a dollar_figure selling_price if sold in place if the damaged trees were processed into logs the processing cost would be dollar_figure resulting in a dollar_figure selling_price petitioner further posits that the cost of milling timber is dollar_figure and that a finished product would have a dollar_figure selling_price resulting in dollar_figure of gain from milling petitioner argues that under this hypothetical respondent would have allowed a deferral of the dollar_figure gain if petitioner had sold the damaged trees in place petitioner contends that respondent has denied any deferral whatsoever even though the milling of timber into a final product adds only dollar_figure of additional gain in the context of petitioner’s hypothetical we consider here only whether petitioner is entitled to use sec_1033 the parties have left to another day the question of the amount of gain to be deferred if petitioner’s motion for partial summary_judgment is granted see infra note -- - rather than being compelled simply to sell the damaged trees respondent contends that under sec_1033 the realization of gain must stem directly or solely from the damage and the involuntary_conversion more particularly respondent asserts that petitioner’s conversion was not involuntary because damaged trees were processed into end products in the ordinary course of its business respondent points out that sec_1033 is a relief provision which does not or should not include petitioner’s situation ie where the damaged trees are processed in the same manner as undamaged trees finally respondent contends that sec_1033 was not intended for the long-term deferral of profits from petitioner’s timber processing and manufacturing business ’ petitioner argues that its factual situation complies literally with the requirements of sec_1033 allowing deferral of gain realized from salvaging its damaged trees specifically the parties have isolated this issue from other unresolved issues including petitioner’s substantiation of the quantity and value of the damaged trees the amount of gain realized from sale of damaged trees the amount of gain that may be deferred and the determination of the correct year s for deferring the gain ’ respondent’s contention appears to address the possibility that petitioner reinvested the proceeds and deferred gains from the sale of the damaged trees in replacement_property in the form of relatively young trees thereby resulting in lengthy deferral of the subject gains respondent’s contention however is more properly directed at the question of whether petitioner reinvested the proceeds in qualified_replacement_property a question which is not at issue in the cross-motions for partial summary_judgment petitioner contends that it was compelled in order to avoid further damage or loss to salvage process the damaged trees resulting in an involuntary_conversion within the meaning of sec_1033 petitioner also points out that the conversion was involuntary because the damaged trees were not scheduled for harvest at the time of the damage in response to respondent’s argument petitioner contends that its choices for salvaging the damaged trees should not preclude deferral of the portion of the gain that it was compelled to realize on account of the damage to its trees petitioner emphasizes that it is not attempting to defer gain from processing and or milling the damaged trees petitioner seeks to defer only that portion of the gain attributable to the difference between its basis in the damaged trees and their fair_market_value at the time the process of salvaging the trees began --- - sec_1033 provides under certain prescribed circumstances for relief from taxpayer’s gains realized from involuntary_conversion of property the relief provided for under sec_1033 is deferral of the gain from involuntary_conversion so long as the proceeds are used to acquire qualified_replacement_property the purpose of sec_1033 was described as follows the purpose of the statute is to relieve the taxpayer of unanticipated tax_liability arising from involuntary_conversion of his property by freeing him from such liability to the extent that he re-establishes his sec_1033 provides in pertinent part as follows a sec_1033 general_rule --if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted--- conversion into money --into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized except to the extent hereinafter provided in this paragraph a nonrecognition of gain --if the taxpayer during the period specified in subparagraph b for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted or purchases stock in the acquisition of control of a corporation owning such other_property at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property or such stock such election shall be made at such time and in such manner as the secretary may by regulations prescribe --- - prior commitment of capital within the period provided by the statute the statute is to be liberally construed to accomplish this purpose on the other hand it was not intended to confer a gratuitous benefit upon the taxpayer by permitting him to utilize the involuntary interruption in the continuity of his investment to alter the nature of that investment tax free 318_f2d_841 9th cir the earliest predecessor of sec_1033 was sec_214 of the revenue act of ch 42_stat_227 act except for certain modifications not pertinent to the question we consider the purpose and substance of sec_214 of the act was the same as the version of sec_1033 under consideration in this case only a limited amount of legislative_history has accompanied the enactment of the various involuntary_conversion relief provisions since the house and senate reports issued in connection with sec_214 of the act explained that the relief permits the taxpayer to omit or deduct the gains involuntarily realized when he proceeds forthwith in good_faith to invest the proceeds of such conversion in the acquisition of similar_property or in establishment of a replacement fund therefor h rept 67th cong 1st sess c b part accord s rept 67th cong 1st sess c b part from that limited legislative_history it can be gleaned - that congress intended relief from involuntary_conversions only to the extent of the proceeds of such conversion and expected taxpayers to acquire replacement_property within a reasonable_time obviously relief was intended only where the conversion was involuntary although congress was concerned about the timeliness and good_faith of efforts in seeking replacement_property there was no explanation or particular focus upon the use of damaged assets in the taxpayer’s business where the complete destruction or loss of property has occurred there has been only a limited amount of litigation about whether a taxpayer should be allowed to defer the attendant gain ’ where the destruction or loss to property is partial however additional questions have arisen in c g willis inc v 41_tc_468 affd 342_f2d_996 3d cir the taxpayer’s ship was damaged in a collision and the insurance_company paid dollar_figure to the taxpayer the insurance payment was approximately dollar_figure less than the taxpayer’s basis in the ship and accordingly no gain was realized for in however the taxpayer sold the damaged but unrepaired ship for an amount which exceeded the remaining basis by approximately dollar_figure under those circumstances it was held that the more often the controversies focus upon which property had been converted and or the definition of replacement_property sale was not an involuntary_conversion within the meaning of sec_1033 so that the gain had to be recognized and could not be deferred in so holding it was explained that the damage to the taxpayer’s ship was insufficient to compel the taxpayer to sell and accordingly the sale was not involuntary id pincite in that setting involuntary_conversion under sec_1033 was defined to mean that the taxpayer’s property through some outside force or agency beyond his control is no longer useful or available to him for his purposes id see also 58_tc_459 where it was held that the taxpayer’s choice to destroy his building was not an involuntary_conversion in s h 40_tc_142 we held that condemnation of the taxpayer’s property was imminent and unavoidable and that the only realistic alternatives were to either await condemnation or to sell to an appropriate buyer we found that those circumstances met the compulsorily or involuntarily converted reguirement of sec_1033 citing 30_tc_741 accordingly even though a taxpayer has choices or alternatives a disposition may be deemed involuntary so that sec_1033 relief remains available masser v commissioner supra involved sec_112 of the internal_revenue_code_of_1939 another predecessor of sec_1033 in masser the taxpayer operated an interstate trucking business from two proximately positioned pieces of business realty that were used as part of a single economic unit one of the properties was subject_to imminent condemnation but the taxpayer sold both parcels in that circumstance we held that both pieces of realty were involuntarily converted and the gain from both could be deferred those cases reveal two general elements as being necessary to qualify for deferral of gain under sec_1033 first a taxpayer’s property must be involuntarily damaged and second the property must no longer be available for the taxpayer’s intended business purposes for the property the commissioner issued a revenue_ruling that specifically focused on whether gain from the sale of trees damaged by a hurricane qualified under sec_1033 in that ruling it was held that the gain on sale of uprooted trees was voluntary and in addition that there was no direct conversion into money in the circumstances expressed in the ruling see revrul_72_372 1972_2_cb_471 the principal rationale for the holding of revrul_72_372 supra was that the hurricane did not cause the conversion of the trees into cash or other_property directly resulting in gain from the damage in a second ruling however the ruling was revoked see revrul_80_175 1980_2_cb_230 the ruling permitted deferral of gain from the sale of damaged trees the factual predicate for both rulings was as follows the taxpayer was the owner of timberland as a result of a hurricane a considerable number of trees were uprooted the timber was not insured and once downed was subject_to decay or being rendered totally worthless by insects within a relatively short_period of time the taxpayer was however able to sell the damaged timber and realized a gain from such sale the proceeds of the sale were used to purchase other standing timber the rationale articulated in revrul_80_175 supra is that gain is postponed on the theory that the taxpayer was compelled to dispose_of property and had no economic choice in the matter and that the taxpayer was compelled by the destruction of the timber to sell it for whatever the taxpayer could or suffer a total loss id c b pincite accordingly the taxpayer in the ruling was found to have met the two part test ie that the damage was involuntary and the timber was no longer available for the taxpayer’s intended business_purpose most significantly the ruling eliminated the requirement that the damage-causing event convert the property directly into cash or other_property the ruling also contained a comparison with the holding in c g willis inc v commissioner supra as follows in the present case the downed timber was not repairable and was generally no longer useful to the taxpayer in the context of its original objective the destruction caused by the hurricane forced the taxpayer to sell the downed timber for whatever price it could get unlike the situation in willis the sale of the downed timber was dictated by the damage caused by the hurricane rev_rul supra c b pincite the taxpayer in the ruling apparently intended to grow trees and or hold timberland for sale at a particular maturity the hurricane caused the taxpayer to involuntarily sell use the trees prior to the time intended for harvest or sale the taxpayer’s intended purpose or use was only affected as to timing and the sale was prior to the time the taxpayer intended to sell or harvest returning to the disagreement here petitioner contends that at the time of the damage it did not intend to harvest the damaged trees so that the conversion was involuntary and within the meaning of the statute ' petitioner argues that a taxpayer may not have a choice as to whether to dispose_of damaged property but a taxpayer may have a choice as to how to dispose_of damaged property respondent contends that petitioner should not be entitled to such deferral because of its choice to further process the petitioner also relies on the published revenue rulings and on a number of private letter rulings plrs which it contends permitted sec_1033 deferral in factual circumstances substantially_similar to those we consider here on brief the parties devoted a relatively large portion of their arguments to discussing the plrs although we have considered the rationale used by the parties in discussing the rulings the parties and the court are statutorily proscribed from citing the plrs as precedent see sec_6110 -- - trees into logs or finished products its original intention respondent’s position in this case is a reversion to the requirement of the ruling that the sale conversion to cash be the direct result of the damage-caussing event for more than years the commissioner’s ruling position has permitted sec_1033 deferral even though the conversion is not directly into cash petitioner in this case is effectively no different from the taxpayer in the ruling ’ petitioner’s conversion was involuntary and petitioner was forced to act or suffer complete loss of the damaged trees sec_1033 could be interpreted to permit either a direct or an indirect conversion the case law permits indirect conversion but the commissioner’s ruling denied relief because the trees damaged by the hurricane were sold by the taxpayer the commissioner in revoking the ruling has permitted since sec_1033 relief where there is a sale a voluntary act of the damaged property respondent has denied relief here because petitioner processed rather than sold the damaged trees the critical factor is that petitioner was compelled to harvest the damaged trees prior to the time it had intended the ‘lt respondent has not argued that the ruling was not in accord with sec_1033 or the case law respondent’s position in this case however does not comport with the outcome or reasoning of the ruling -- - possibility that the partial damage to petitioner’s trees might have been relatively small or resulted in a nominal amount of reduction in gain is not a reason to deny relief in addition if petitioner’s salvage efforts were more successful than other taxpayers that is not a reason for denial of relief under sec_1033 petitioner’s circumstances fulfill the statutory purpose and intent there was unanticipated tax_liability due to various casualties that damaged the trees petitioner seeks to defer the gain that was occasioned by the damage and which it had reinvested in like property petitioner had not planned to harvest the damaged trees identical to the taxpayer’s situation in the ruling petitioner’s trees were damaged by forces without its control and petitioner was compelled to salvage its damaged trees prior to the intended date for harvest sale and or processing into end products unlike the taxpayer in c g willis v commissioner supra petitioner was forced to salvage process or sell the damaged trees or suffer a total loss respondent’s attempt to distinguish petitioner’s situation from the ruling does not reconcile with the rationale of the ruling the underlying statute and case law the taxpayer in the ruling and petitioner were both forced to salvage the damaged trees or suffer the imminent and total loss of the damaged trees the taxpayer in the ruling and petitioner were prematurely forced to salvage sell or use the damaged trees the damaged trees were used in their businesses but not in the same manner as they would normally have done in the ruling the taxpayer was forced to sell the trees under unintended business conditions likewise petitioner was forced to use the damaged trees albeit in its manufacturing process under unintended business conditions ie before maturity and or before the time at which the trees would normally be ready for efficient harvest respondent also argues that petitioner is not entitled to defer gain because there were no actual sales of damaged timber respondent argues that sec_1033 requires a sale or conversion of the damaged property into money or property similar in use to the damaged property sec_1033 simply requires that property be involuntarily converted into money or property there is no requirement as argued by respondent that the deferred gain be derived in a particular manner ie only from a distress sale based on the holding of revrul_80_175 1980_ 2_cb_230 it is unlikely that respondent would have questioned the deferral of gain if petitioner had been forced to sell the damaged trees in place if we were to approve respondent’s approach taxpayers who were unable to sell damaged assets without some additional processing would be denied sec_1033 relief that distinction could not have been intended and certainly was not expressed in the legislation -- - finally respondent contends that sec_1033 was intended to provide relief for taxpayers who experience destruction of property in whole or in part although respondent agrees that petitioner had a casualty damage to the trees and petitioner was compelled to salvage them respondent infers that petitioner’s situation is somehow not directly affected by the destruction respondent contends that petitioner’s gain is voluntary or not caused by the damage because petitioner is able to process the logs into finished products admittedly petitioner’s circumstances may appear more favorable than might have been expected after a casualty but the statute does not have a quantitative threshold petitioner is not seeking a windfall in the form of the deferral of gain from processing and or making the finished products nor is petitioner attempting to utilize the involuntary interruption in the continuity of his investment to alter the nature of that investment tax free filippini v united_states f 2d pincite petitioner is seeking to defer the unexpected gain that resided in trees that it had not at the time of the damage intended to harvest and to reinvest that gain in trees that will fulfill petitioner’s intended purpose ’ such deferral was the contrary to the import of respondent’s argument petitioner did not intend to harvest trees that happen to become diseased or damaged petitioner intended to efficiently and continued intended purpose for the enactment of sec_1033 respondent argues that the purpose of sec_1033 may be better served where a taxpayer is unable to process damaged property into the taxpayer’s usual product s but that disability is not a threshold for relief or a requirement of the statute sec_1033 is a relief provision and we are to construe it liberally to effect its purpose 589_f2d_446 9th cir 74_tc_1005 respondent would have this court impose its own judgment as to which taxpayer deserves relief so for example if a taxpayer like the one in the ruling was growing trees for eventual sale relief is available even though the taxpayer sells the damaged trees to its usual customers under respondent’s suggested approach petitioner would not be entitled to relief because it had choices other than sale ie to further process the damaged trees petitioner under respondent’s approach continued systematically harvest trees and to maximize its profit it was not petitioner’s intent to randomly cull and process trees that happened to become damaged respondent also argues that if petitioner is entitled to sec_1033 relief in the circumstances of this case the narrowly tailored relief provision will become difficult to administer with respect to the deferral aspects and permit relief whether or not it is needed these arguments made for purposes of emphasis do not persuade us that the statute withholds relief in this situation - - would be deprived of relief from involuntarily generated gain merely because of happenstance under that type of reasoning petitioner would be denied relief merely because it wass a grower of trees and also a manufacturer of products using trees whereas a similarly situated grower of trees without the ability to use the damaged trees to make products would be entitled to relief even though its damaged trees might ultimately be manufactured into products by others the line respondent asks us to draw would be illusive and a matter of conjecture petitioner was growing its trees for harvest when they reached a certain maturity the damage occurred outside of petitioner’s control and forced petitioner to salvage its trees earlier than intended that situation is indistinguishable from the circumstances set forth in revrul_80_175 1980_2_cb_230 where the taxpayer’s trees were felled by a hurricane the fact that the damage was sufficiently partial so as to result ina substantial amount of deferral is not a reason under the statute to deny relief we read the statute in light of respondent’s revrul_80_ supra which has been outstanding for years in view of the foregoing appropriate orders will be issued
